Citation Nr: 0031422	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a hemilaminectomy at the fifth lumbar and first 
sacral vertebrae, with diskectomy and foraminotomy.  

2.  Entitlement to service connection for a back disorder 
secondary to service-connected residuals of a contusion of 
the left thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran testified at RO hearings in April 1995, July 
1996, and September 1997.  Review of the hearing transcripts 
shows that the VA employee conducting each hearing explained 
fully the issues and suggested the submission of additional 
evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (2000).  

The case was previously before the Board in February 1999, 
when it was remanded for records and clarification of an 
examination report.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In August 1992, the RO denied service connection for 
status post left L5-S1 semi-hemilaminectomy with diskectomy.  
At that time, the evidence included the service medical 
records, as well as VA and private records showing that the 
veteran's back disorder was the result of a low back injury 
on the job in September 1991.  The veteran did not submit a 
timely Notice of Disagreement.  

3.  Since the August 1992 RO decision, the veteran has 
submitted copies of service medical records which were 
previously of record.  

4.  Since the August 1992 RO decision, the veteran has 
submitted and VA has obtained additional medical records 
showing a current back disability and linking it to the 
September 1991 injury.  

5.  Evidence received since August 1992 is cumulative.  

6.  The veteran's back disorder is not the result of his 
service-connected residuals of a contusion of the left thigh.  


CONCLUSIONS OF LAW

1.  The August 1992 RO decision denying service connection 
for status post left L5-S1 semi-hemilaminectomy with 
diskectomy is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).  

2.  Evidence received since the RO denied service connection 
for status post left L5-S1 semi-hemilaminectomy with 
diskectomy in August 1992 is not new and material and the 
veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000). 

3.  The veteran's back disorder is not proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. Cir. 
1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).  

This is a two part test.  First, the evidence must be 
"[n]ew."  That is it must not have previously been submitted 
to agency decision makers.  Also, it must be neither 
cumulative nor redundant.  Secondly, it must be "material."  
That is, it must bear directly and substantially upon the 
specific matter under consideration.  Additionally, while it 
need not change the outcome, by itself or in connection with 
evidence previously assembled it must be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  Hodge does not compel a 
remand.  Under Anglin where a veteran's evidence was not new 
and material, remand is unnecessary.   

The Veterans Claims Assistance Act of 2000 does not reopen 
claims which have been disallowed.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

Background

In February 1992, the veteran submitted a statement which did 
not specifically claim service connection for a back disorder 
but asserted that attached medical records were for his 
disability which he was claiming to be service-connected.  
The statement did not assert injury in service or connection 
to a service-connected disability.  The attached records 
showed a September 1991 injury and diagnosis of low back 
strain, as well as magnetic resonance imaging with an 
impression of large extruded left sided nucleus pulposus at 
L5-S1.   

In May 1992, the RO wrote to the veteran and told him that if 
he wanted to establish service connection for low back strain 
or large extruded left sided nucleus pulposus at L5-S1, he 
should submit medical evidence of existence of the disability 
from discharge to present.  

The veteran did not submit any evidence which would connect 
his variously diagnosed back disorder to service, either 
directly or through a service-connected disability.  Rather, 
he submitted private medical records which linked the back 
injury to a September 1991 industrial injury.  

In August 1992, the RO denied service connection for status 
post left L5-S1 semi-hemilaminectomy with diskectomy.  At 
that time, the evidence included the service medical records.  
There was also the report of a January 1992 VA examination in 
which the veteran admitted a low back injury on the job in 
September 1991 and a diagnosis of a recurrent low back 
strain, treated by a private physician since the date of the 
September 1991 injury.  The file also contained the records 
of private physician T. J. Papadimos, M.D., which diagnosed a 
low back strain with a date of injury in September 1991.  
Record from Richard F. Lyster, M.D., listed the date of onset 
in September 1991 and explained that the veteran was working 
that day doing a lot of bending and lifting.  The initial 
diagnosis was lumbosacral strain and the later diagnosis was 
herniated L5-S1 disc rupture.  A lumbar laminectomy was done 
in March 1992.  

The veteran was informed of the decision by a letter dated in 
August 1992.  The veteran was informed of the lack of nexus 
evidence for direct service connection.  Specifically, he was 
told that the single complaint of low back pain in service 
apparently resolved with no findings of chronic back 
disability at time of discharge or for many years after 
service.  He was told that the disability was not shown to be 
incurred in or aggravated by service.  In regard to secondary 
service connection, the veteran was informed that the claimed 
disability was not shown to be related to a service incurred 
disease or injury.  

The veteran did not disagree with the August 1992 rating 
decision.  

In February 1993, he requested the claim be reopened and 
submitted additional medical records dealing with the March 
1992 surgery.  A request to reopen the claim, accompanied by 
additional evidence, is not a Notice of Disagreement.  
38 C.F.R. § 20.201 (2000).  There is no dispute that the 
veteran had back surgery for a disc disorder in March 1992.  
There is no dispute that he currently has a back disability, 
so the evidence that there is a current disability is not 
material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991).  

A letter dated in March 1993, informed the veteran that he 
was not service-connected for a back disorder and he had to 
furnish evidence to show the disability occurred during 
active service.  

In October 1993, the veteran submitted copies of private 
medical records which had been previously submitted.  

In July 1994, the veteran again requested service connection 
for his back disorder.  A statement from a fellow serviceman 
was to the effect that the veteran had a permanent profile 
during basic training.  There was no information as to the 
nature of the disability or its continuity after basic 
training.  Here again, there is no dispute that the veteran 
had an episode of back symptoms during the early portion of 
his service.  

VA clinical records showed that the veteran had back symptoms 
during his 1994 visits to the clinic.  Here again, there is 
no dispute that he currently has a back disability, so the 
evidence that there is a current disability is not material.  
Sagainza, at 579.  

A November 1994 rating decision determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for his low back disorder.  He 
was notified by letter dated November 15, 1994.  A Notice of 
Disagreement was received in December 1994.  Following an 
April 1995 hearing, the veteran and his representative were 
sent copies of a Statement of the Case in May 1995.  The 
cover letter notified the veteran of the need to submit a 
Substantive Appeal.  A Supplemental Statement of the Case was 
issued in August 1995 and it, again, notified the veteran of 
the need to file a Substantive Appeal.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific  
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive  Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2000).  

In October 1995, the RO received a Statement in Support of 
Claim, VA Form 4138.  The veteran claimed service connection 
for an injury of the left thigh.  He concluded his statement 
by asserting that the condition was a cause of his low back 
pain and this problem was a result of his left thigh injury.  
He stated that he wanted to become service-connected for 
"this condition" as previously requested.  He asserted that 
medical evidence not previously reviewed should be considered 
new and material evidence.  He submitted copies of service 
medical records which were already in evidence.  

An October 1995 rating decision treated the veteran's October 
1995 statement as a duplicate claim.  In a letter dated 
November 1, 1995, the RO told the veteran that his left thigh 
and low back claims had been denied.  He was informed that he 
had one year from the date of the August 1992 decision to 
appeal or disagree and the year had elapsed and the decision 
had become final.  He was notified that the medical evidence 
submitted in October 1995 had been considered in August 1992 
and was not new and material.  

The veteran asserted that the RO should consider a statement 
dated November 7, 1995, (but date stamped October 13, 1995) 
to be a Notice of Disagreement with the RO's November 1, 1995 
letter.  He argued that new and material evidence showed his 
back disability was present in service.  

In a letter dated December 6, 1995, the RO informed the 
veteran that his back condition remained on appeal and that 
they awaited his Substantive Appeal (Form 9).  

On December 13, 1995, the RO received the VA Form 9, Appeal 
to the Board of Veteran's Appeals, and a statement from the 
veteran.  In these documents, he asserted that there was 
clear and unmistakable error in the 1972 RO decision.  

In July 1996, the veteran had an RO hearing and testified on 
his own behalf.  The issue of clear and unmistakable error in 
the 1972 RO decision was discussed.  The hearing officer 
issued a Statement of the Case on the issue of service 
connection for hemilaminectomy L5-S1 with diskectomy and 
foraminotomy.  It was noted that the veteran mixed left thigh 
and low back symptoms in his claim.  It was determined that 
the veteran had not submitted new and material evidence to 
reopen his claim.  A cover letter informed the veteran that 
he had to submit a Substantive Appeal.  

In April 1997, the veteran submitted a statement that he 
disagreed with the decision concerning his back condition and 
requested a Statement of the Case.  In May 1997, a Statement 
of the Case on the issue of service connection for 
hemilaminectomy L5-S1 with diskectomy and foraminotomy was 
sent to the veteran and his representative.  It explained 
that the veteran had not submitted new and material evidence 
to reopen his claim.  

VA Form 9, Appeal to the Board of Veteran's Appeals, was 
received in June 1997.  The veteran requested a hearing to 
discuss his back condition.  

Analysis as to Procedural Posture of Claim

On November 15, 1994, the veteran was sent a letter notifying 
him of the rating decision which determined that he had not 
submitted new and material evidence to reopen his claim for 
service connection for his low back disorder.  

The veteran had one year from the date of notice, November 
15, 1994, to submit his Substantive Appeal of the RO's 
decision that he had not submitted new and material evidence 
to reopen his claim for service connection or a back 
disorder.  38 C.F.R. § 20.302(b) (2000).  

A Substantive Appeal need not be on VA Form 9, Appeal to the 
Board of Veteran's Appeals.  However, the Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  The Substantive Appeal will be liberally 
construed.  38 C.F.R. § 20.202 (2000).  

In October and early November 1995, the veteran sent 
statements asserting his claims.  While the statements were 
not on the appeal form, that is not required.  Id. What is 
required is a liberal construction of the veteran's response.  
Here, the Board finds that either of the veteran's statements 
of October or November 1995 meet the criteria for a 
Substantive Appeal and were received before the November 15, 
1995 deadline.  38 C.F.R. §§ 20.202, 20.302 (2000).  
Consequently, the inquiry is whether the veteran as submitted 
new and material evidence since the August 1992 rating 
decision.  



Evidence

When the RO denied service connection for status post left 
L5-S1 semi-hemilaminectomy with diskectomy, in August 1992, 
the evidence included the service medical records.  There was 
also the report of a January 1992 VA examination in which the 
veteran admitted a low back injury on the job in September 
1991 and a diagnosis of a recurrent low back strain, treated 
by a private physician since the date of the September 1991 
injury.  The file also contained the records of private 
physician T. J. Papadimos, M.D., which diagnosed a low back 
strain with a date of injury in September 1991.  Record from 
Richard F. Lyster, M.D., listed the date of onset in 
September 1991 and explained that the veteran was working 
that day doing a lot of bending and lifting.  The initial 
diagnosis was lumbosacral strain and the later diagnosis was 
herniated L5-S1 disc rupture.  A lumbar laminectomy was done 
in March 1992.  

Since August 1992, the veteran has submitted copies of 
service medical records.  These were in evidence in August 
1992 and are not new.  

VA and private medical records have also been obtained from 
physicians, hospitals, VA and the Social Security 
Administration.  These show the veteran has a back disorder.  
That was established at the time of the 1992 rating decision 
and is not in dispute.  Such evidence is cumulative and is 
not new and material.  These records also link the veteran's 
back disorder to an injury at work in 1991.  Such nexus 
information was of record in 1992; it is cumulative and is 
not new and material.  

There is no new and material evidence which would link the 
veteran's back disorder to injury in service or to a service-
connected disability.  

On the October 1997 VA examination, a VA physician expressed 
the opinion that "the service-connected low back problem was 
definitely related to his current symptoms."  From this 
statement, it was not clear whether the doctor was expressing 
an opinion that the low back disorder was service-connected 
or whether he was assuming service connection based on the 
veteran's claims.  When a doctor relies on history as related 
by veteran, the diagnosis can be no better than the facts 
alleged by veteran.  Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 8 
Vet. App. 69, 74 (1995) and Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (as to determination of whether evidence is 
"new and material" for purposes of reopening a claim), 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet App 406, 409 (1995).  

The Board remanded the case to determine if the doctor was 
expressing a medical opinion or just repeating the veteran's 
claim.  The doctor who examined the veteran in October 1997 
reviewed the claims file and explained that he did not have 
it at the time of the 1997 VA examination.  It was noted that 
the records showed a low back injury on the job in September 
1991, 19 years after his discharge from service.  The doctor 
expressed the opinion that it was unlikely that the veteran's 
back disability was related to his service-connected injury 
for his left hamstring muscle.  

The physician's clarification of his October 1997 examination 
report shows that he was not expressing an opinion that the 
back disorder was service-connected.  Consequently, the 
examination report is not new and material evidence to reopen 
the claim.  

Review of the entire record shows that extensive cumulative 
and redundant evidence has been received since the August 
1992 denial of service connection for a back disorder.  The 
veteran has not submitted, or identified and asked VA to 
obtain, any evidence which was not previously submitted to 
agency decision makers that bears directly and substantially 
upon the claim, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As there is 
no new and material evidence, the claim can not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  

Secondary Service Connection

In July 1996, the RO granted service connection for residuals 
of a contusion of the left thigh, rated as noncompensable.  A 
current disability was not identified in the rating decision.  

The veteran has asserted that his back disorder is a result 
of the service-connected residuals of a contusion of the left 
thigh.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

The veteran's claim that his back disorder is the result of 
the newly service-connected residuals of a contusion of the 
left thigh raises a new claim.  

As to the issue of entitlement to service connection for a 
back disorder secondary to service-connected residuals of a 
contusion of the left thigh, the veteran's application is 
complete.  The rating decisions, Statements of the Case, and 
Supplemental Statements of the Case, as well as other 
correspondence, notified the veteran and his representative 
of the evidence necessary to substantiate the claim and 
indicated the evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  The veteran has been examined by VA and medical 
opinions obtained.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  Private medical 
records have been obtained.  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

All relevant Federal records have been obtained, including 
service medical records, VA medical records, and medical 
records from the Social Security Administration.  

Whether one disorder caused another is a medical question.  
The veteran does not have the medical experience and training 
to provide competent evidence connecting his back and thigh 
disorders.  His assertion that the service-connected thigh 
disorder caused the back disorder is not evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Although the veteran and his representative have been 
notified of the need for evidence to connect the service-
connected thigh disorder to the back disorder, they have not 
presented any such evidence nor have they identified any 
source which VA could request such evidence from.  

The veteran was examined by VA in October 1997.  The examiner 
reviewed the claims folder and clarified his opinion in March 
1999.  That opinion was to the effect that the non-service-
connected back disorder caused pain to radiate down the lower 
extremity.  That is the opposite of the veteran's assertion 
that a service-connected thigh disorder caused the back 
disorder.  

Extensive private medical records were obtained.  They show 
an onset with an accident at work in September 1991.  None of 
the medical records indicate that the service-connected thigh 
disorder caused the veteran's back disability.  

The preponderance of the evidence establishes that the 
veteran's back disorder was the result of an injury in 1991, 
long after service.  The preponderance of the evidence also 
establishes that the post service back injury causes lower 
extremity symptoms and that the back is not affected by any 
residuals of a thigh contusion in service.  


ORDER

The petition to reopen a claim for service connection for 
residuals of a hemilaminectomy at the fifth lumbar and first 
sacral vertebrae, with diskectomy and foraminotomy is denied.  

The claim of entitlement to service connection for a back 
disorder secondary to service-connected residuals of a 
contusion of the left thigh is denied.  



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

- 15 -


- 1 -


